Fourth Court of Appeals
                                            San Antonio, Texas
                                       MEMORANDUM OPINION
                                                No. 04-14-00662-CV

                                    IN THE INTEREST OF M.A. and J.A.

                        From the 57th Judicial District Court, Bexar County, Texas
                                     Trial Court No. 2012-PA-01618
                           Honorable Charles E. Montemayor, Judge Presiding

PER CURIAM

Sitting:           Karen Angelini, Justice
                   Sandee Bryan Marion, Justice
                   Marialyn Barnard, Justice

Delivered and Filed: December 3, 2014

DISMISSED FOR LACK OF JURISDICTION

           On September 22, 2014, Appellant Judith R. filed a notice of appeal, stating that she

intended to appeal an order from the trial court that was signed on September 19, 2014. 1 However,

the clerk’s record reflects that the trial court did not sign an order in the underlying cause number

on September 19, 2014. 2 Instead, the clerk’s record reflects that the trial court’s order terminating

appellant’s parental rights to her children M.A. and J.A. was signed by the trial court on February

19, 2014. The clerk’s record also reflects that appellant filed a notice of appeal from that order on

March 19, 2014, and that this court dismissed her appeal for want of prosecution on July 2, 2014.


1
  The notice of appeal is also signed by the children’s stepfather, Christopher J. However, he was not a party in the
underlying proceedings.
2
  On September 19, 2014, in a different cause number, the trial court signed an order terminating appellant’s rights to
her child, C.J. Appellant Judith R., along with Christopher J. (who is C.J.’s father), filed a notice of appeal in that trial
court cause number. That appeal, docketed as Appeal No. 04-14-00663-CV, is currently pending in this court.
                                                                                     04-14-00662-CV


Mandate then issued in that appeal. Thus, it appears we have no jurisdiction over this second appeal

filed by appellant on September 22, 2014.

       We therefore ordered appellant to show cause why this appeal should not be dismissed for

lack of jurisdiction. Appellant has filed a response agreeing that we lack jurisdiction over this

appeal. We dismiss this appeal for lack of jurisdiction.


                                                  PER CURIAM




                                                -2-